     Case 3:20-cv-00638-LRH-CLB Document 3 Filed 11/16/20 Page 1 of 1



 1

 2

 3                                 UNITED STATES DISTRICT COURT

 4                                        DISTRICT OF NEVADA

 5

 6    MELVIN M. HUDSPATH,                                Case No. 3:20-cv-00638-LRH-CLB
 7                         Petitioner,                   ORDER
 8              v.
 9    KYLE OLSON, et al.,
10                         Respondents.
11

12             Petitioner, who is in the custody of the Nevada Department of Corrections, has submitted

13   an application to proceed in forma pauperis (ECF No. 1) and a petition for a writ of habeas

14   corpus. He did not include with his application a financial certificate and a copy of his inmate

15   account statement, as required by 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2.

16             IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

17   No. 1) is DENIED without prejudice.

18             IT FURTHER IS ORDERED that petitioner must file another application for leave to

19   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

20   inmate account. The clerk of the court shall send petitioner a blank application form for

21   incarcerated litigants. In the alternative, petitioner must make the necessary arrangements to pay

22   the filing fee of $5.00, accompanied by a copy of this order. Petitioner will have 45 days from

23   the date that this order is entered to comply. Failure to comply will result in the dismissal of this

24   action.

25             DATED this 16th day of November, 2020.
26                                                          ________________________________
                                                            LARRY R. HICKS
27                                                          UNITED STATES DISTRICT JUDGE
28
                                                        1
